Title: From Thomas Jefferson to Richard Richardson, 22 April 1800
From: Jefferson, Thomas
To: Richardson, Richard



Dear Sir
Philadelphia Apr. 22. 1800.

On the 15th. inst. I wrote to you, desiring you would send off my horses on Friday the 9th. of May so that they might arrive at mr Eppes’s on the 11th. this was in expectation Congress meant to adjourn on the 5th. of May. but since that they have put off their adjournment a week longer, that is to say to the 12th. of May. therefore my horses must set off a week later than I had directed, that is to say on Friday the 16th. of May so that they may arrive at mr Eppes on Sunday the 18th. where they will be pretty sure to find me. for fear my letter should have miscarried I will repeat that the three horses & chair are to go, and my saddle & bridle also on one of them. the harness should be looked to in time & repaired, as also the chair if it wants any thing. if the threenotched road is in order, they had better go along that & cross James river at Goochland courthouse, then by  Scotsville, & by Williamson’s at Jenets bridge, Brett Randolph’s & Sapony church. if the three notched road is not in order, they had better go by Dungeoness. mr Randolph will direct the road. I am Dear Sir
Your humble servt

Th: Jefferson

